Exhibit 10.1

 

Execution Copy

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO FIRST LIEN CREDIT AGREEMENT dated as of December 31,
2016 (this “Amendment”), is entered into among CPI ACQUISITION, INC., a Delaware
corporation (“Borrower”), CPI CARD GROUP INC., a Delaware corporation
(“Holdings”), the other Loan Parties, and THE BANK OF NOVA SCOTIA
(“Scotiabank”), as administrative agent for the lenders (in such capacity,
“Administrative Agent”).

 

W I T N E S S E T H  :

 

WHEREAS, pursuant to the First Lien Credit Agreement, dated as of August 17,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Borrower, Holdings, the financial
institutions from time to time party thereto (each individually, a “Lender”, and
collectively, the “Lenders”), and Administrative Agent, among others, the
Lenders have made Loans and other extensions of credit to Borrower which remain
outstanding;

 

WHEREAS, Borrower has requested that Administrative Agent amend the Credit
Agreement as described herein pursuant to clause (B) to the proviso to Section
9.02(b) of the Credit Agreement; and

 

WHEREAS, Administrative Agent is willing to make the amendments to the Credit
Agreement provided herein, but only on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1          Defined Terms.  Unless otherwise defined herein,
capitalized terms used herein have the meanings assigned in the Credit Agreement
and the other Loan Documents, and the following term shall have the following
meaning:

 

“Effective Date” shall have the meaning assigned to that term in Article III of
this Amendment.

 

ARTICLE II

AMENDMENTS

 

Section 2.1          Amendment to Section 1.01: Defined Terms.  Section 1.01 of
the Credit Agreement shall be amended on the Effective Date by amending and
restating the definition of “Available Amount” as follows:

 

“Available Amount” means, at any time (a) the sum at such time of (i)
$15,000,000, plus without duplication (ii) Cumulative Excess Cash Flow for each
fiscal year of Holdings in respect of which financial statements have been
delivered under Section 5.01(a), plus (iii) the Net Proceeds from any sale or
issuance of any Equity Interests (other than Disqualified Equity Interests and
Cure Amounts) by Holdings or from any capital

 





First Amendment

--------------------------------------------------------------------------------

 



 

contributions in respect of Equity Interests (other than Disqualified Equity
Interests and Cure Amounts) of Holdings, in each case to the extent such Net
Proceeds are directly contributed to, and received by, the Borrower, plus (iv)
the Net Proceeds of any Disposition of Investments made pursuant to Section
6.04(h) or (t) in reliance on the Available Amount, plus (v) to the extent not
otherwise included, the aggregate amount of cash dividends, distributions,
interest, fees, premiums, returns of capital, repayments of principal, income or
profit returned to the Borrower or any Restricted Subsidiary in respect of
Investments made pursuant to Section 6.04(h) or (t) in reliance on the Available
Amount (up to the amount of the Investment), plus (vi) amounts declined by any
Lender and retained by the Borrower pursuant to Section 2.11(f), plus (vii) the
fair market value of all Qualified Equity Interests of the Borrower issued upon
conversion or exchange of Indebtedness or Disqualified Equity Interests of the
Borrower or any of its Restricted Subsidiaries after the Closing Date, together
with the fair market value of any assets constituting Permitted Investments
received upon such conversion or exchange minus (b) the sum at such time of (i)
all prepayments required to be made under Section 2.11(d) (without giving effect
to the first proviso in such Section) in respect of Excess Cash Flow, (ii)
Restricted Payments previously made under Section 6.07(a)(ix) in reliance on the
Available Amount, (iii) prepayments of Indebtedness previously made under
Section 6.07(b)(v) in reliance on the Available Amount and (iv) Investments
previously made under Section 6.04(h) and (t) in reliance on the Available
Amount.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.1         Conditions Precedent.  This Amendment shall not become
effective unless and until each of the conditions precedent set forth below has
been satisfied or the satisfaction thereof shall have been waived in writing by
Administrative Agent (the date of satisfaction or waiver of such conditions
being referred to as the “Effective Date”):

 

(a)          Receipt  by  Administrative  Agent  of  counterparts  of  this  Amendment,  duly
executed and delivered by Administrative Agent, Borrower, Holdings and each
other Loan Party;

 

(b)          The ten (10) Business Day notification period required by Section
9.02(g) of the Credit Agreement shall have expired without the receipt by the
Administrative Agent of a written objection to this Amendment by the Required
Lenders.

 

(c)          Borrower shall have paid the invoiced costs and expenses required
to be paid pursuant to subsection 9.03 of the Credit Agreement.

 

Administrative Agent shall notify Borrower in writing upon the occurrence of the
Effective Date.

 





2

First Amendment

--------------------------------------------------------------------------------

 



 

ARTICLE IV

RATIFICATION

 

Section 4.1          Ratification.  Each Loan Party hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, and each grant of security interests and Liens in favor of
Administrative Agent or the Lenders, as the case may be, under each Loan
Document to which it is a party, (ii) agrees and acknowledges that the Liens in
favor of Administrative Agent and the Lenders under each Loan Document
constitute valid, and to the extent required by the Loan Documents, first
priority Liens on all of the Collateral and such Liens are not subject to
avoidance, disallowance or subordination pursuant to any Requirement of Law,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (iii) agrees and
acknowledges the First Lien Obligations constitute legal, valid and binding
obligations of the Loan Parties, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law),
and that as of the Effective Date, (a) no offsets, defenses or counterclaims to
the First Lien Obligations or any other causes of action with respect to the
First Lien Obligations or the Loan Documents exist and (b) no portion of the
First Lien Obligations is subject to avoidance, disallowance, reduction or
subordination pursuant to any Requirement of Law, (iv) agrees that such
ratification and reaffirmation is not a condition to the continued effectiveness
of the Loan Documents, and (v) agrees that neither such ratification and
reaffirmation, nor Administrative Agent’s nor any Lender’s solicitation of such
ratification and reaffirmation, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from each party to the Credit Agreement with respect to any
subsequent modifications, consent or waiver with respect to the Credit Agreement
or other Loan Documents. Each Loan Party acknowledges and agrees that any of the
Loan Documents to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), and shall not be
impaired or limited by the execution or effectiveness of this Amendment.  The
Credit Agreement and each other Loan Document are in all respects hereby
ratified and confirmed and neither the execution, delivery nor effectiveness of
this Amendment shall operate as a waiver of any Default or Event of Default
(whether or not known to Administrative Agent or any Lender), or any right,
power or remedy of Administrative Agent or any Lender of any provision contained
in the Credit Agreement or any other Loan Document, whether as a result of any
Default, Event of Default or otherwise. This Amendment shall constitute a “Loan
Document” for purposes of the Credit Agreement.

 

ARTICLE V

INTERPRETATION

 

Section 5.1          Continuing Effect of the Credit Agreement and the Other
Loan Documents. Borrower, Holdings, the other Loan Parties, and Administrative
Agent hereby acknowledge and agree that the Credit Agreement and each other Loan
Document shall continue to be and remain unchanged and in full force and effect
in accordance with its terms, except as expressly provided herein. Nothing
herein shall be deemed to entitle Borrower, Holdings, or the other Loan Parties
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or the other Loan Documents in similar or different
circumstances.

 

Section 5.2          Defaults or Events of Default.    Nothing contained in this
Amendment shall be construed or interpreted or is intended as a waiver of or
limitation on any rights, powers, privileges or

 





3

First Amendment

--------------------------------------------------------------------------------

 



 

remedies that Administrative Agent or the Lenders have or may have under the
Credit Agreement or any other Loan Document on account of any Default or Event
of Default.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.1          Representations and Warranties.  Each of the Loan Parties
hereby represents and warrants as of the date hereof (and, if the date hereof is
not the Effective Date, as of the Effective Date) that, (a) no Default or Event
of Default has occurred and is continuing, (b) all representations and
warranties of the Loan Parties contained in the Loan Documents are true and
correct in all material respects with the same effect as if made on and as of
such date(s), except to the extent such representations and warranties
specifically relate to an earlier date, in which case, such representations and
warranties were true and correct in all material respects on and as of such
earlier date (and except to the extent such representations and warranties are
already qualified by materiality in which case such representations and
warranties were true and correct in all respects with the same effect as if made
on and as of such date(s)), (c) the execution, delivery and performance by such
Loan Party of this Amendment, and the performance of each Loan Document by each
Loan Party that is a party thereto, (i) are within such Loan Party’s
corporate/limited liability company powers, (ii) have been duly authorized by
all necessary corporate/limited liability company action, of such Loan Party,
(iii) require no Governmental Approvals, except for Governmental Approvals (x)
as have been obtained or will be obtained on or before the Effective Date, (y)
the absence of which would not reasonably be expected to have a Material Adverse
Effect, or (z) in connection with filings with respect to the Collateral, (iv)
do not violate any provision of any law or any governmental rule or regulation
applicable to Holdings, Borrower or any of its Subsidiaries, the Organizational
Documents of Holdings, Borrower or any of its Subsidiaries or any order,
judgment or decree of any court or other Governmental Authority binding on
Holdings, Borrower or any of its Subsidiaries, except for any violation that
would not reasonably be expected to result in a Material Adverse Effect, (v) do
not conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any contractual obligation of Holdings,
Borrower or any of its Subsidiaries, except for any conflict, breach or default
that would not reasonably be expected to result in a Material Adverse Effect,
(vi) will not result in or require the creation or imposition of any Lien upon
any of the properties or assets of Holdings, Borrower or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent on behalf of the Lenders and other Liens permitted by the
Credit Agreement), (vii) require any approval of stockholders or any approval or
consent of any Person under any material contractual obligation of Holdings,
Borrower or any of its Subsidiaries, except for such approvals or consents (x)
which have been obtained or will be obtained on or before the Effective Date or
(y) the absence of which would not reasonably be expected to have a Material
Adverse Effect, (d) this Amendment has been duly executed and delivered by each
Loan Party, and (e) this Amendment, the Credit Agreement and each of the other
Loan Documents constitutes a legally valid and binding obligation of such Loan
Party enforceable against such Loan Party in accordance with their respective
terms, except as such enforceability may be limited by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.

 

Section 6.2          Counterparts.  This Amendment may be executed by the
parties hereto in any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Amendment may be transmitted and/or signed by telefacsimile
and by signatures delivered in ‘PDF’ format by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to any
Requirement of Law, have the same force and effect as an original copy with
manual signatures and shall be binding on all Loan Parties, Agents and the
Lenders.

 





4

First Amendment

--------------------------------------------------------------------------------

 



 

Section 6.3.          GOVERNING LAW.   THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 6.4           Consent of Other Loan Parties.  Each other Loan Party
hereby (a) consents to this Amendment and the transactions contemplated hereby
and (b) acknowledges and agrees that the guarantees (and all security therefor)
contained in the Credit Agreement and the other Loan Documents previously
executed by it are, and shall remain, in full force and effect after giving
effect to this Amendment and all other prior modifications to the Credit
Agreement, if any.

 

Section 6.5           Fees and Expenses.  Borrower acknowledges that under
subsection 9.03 of the Credit Agreement Borrower is obligated to pay, and
Borrower confirms that it shall pay promptly, all reasonable and documented
out-of-pocket costs and expenses incurred by Administrative Agent in connection
with the negotiation, preparation and execution of this Amendment, including all
reasonable fees, charges and disbursements of Latham & Watkins LLP in connection
therewith.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



5

First Amendment

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF,  the parties hereto have caused this Amendment to be duly
executed  and delivered by their proper and duly authorized officers as of the
date first above written.

 

 

CPI ACQUISITION, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

CPI CARD GROUP INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

CPI CARD GROUP-INDIANA, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

CPI HOLDING CO.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

CPI CARD GROUP-COLORADO, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 





Signature Page to First Amendment

--------------------------------------------------------------------------------

 



 

 

CPI CARD GROUP-MINNESOTA, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

CPI CARD GROUP-NEVADA, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 

 

EFT SOURCE, INC.

 

 

 

 

 

By:

/s/ David Brush

 

Name:

David Brush

 

Title:

Chief Financial Officer

 

 





Signature Page to First Amendment

--------------------------------------------------------------------------------

 



 

 

THE BANK OF NOVA SCOTIA,

 

As Administrative Agent

 

 

 

 

 

By:

/s/ Clement Yu

 

Name:

Clement Yu

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Analyst

 

Signature Page to First Amendment

--------------------------------------------------------------------------------